[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 10-15297                    JUNE 15, 2011
                            Non-Argument Calendar                JOHN LEY
                          ________________________                 CLERK


                   D.C. Docket No. 8:10-cr-00190-RAL-EAJ-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

TODD C. KAESTER,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                  (June 15, 2011)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Mary A. Mills, appointed counsel for Todd C. Kaester in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Kaester’s conviction and

sentence are AFFIRMED.




                                         2